DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “discloser”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 20050193901).


    PNG
    media_image1.png
    449
    504
    media_image1.png
    Greyscale
 As per claim 1, Buehler (US 20050193901) teaches a robot (see Figs. 1-2) comprising: a manipulator configured to perform movement (see par. [0003]); a scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) connected to the manipulator (see par. [0003]), and configured to receive matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) therein; and a controller (see abs. and pars. [0017, 0139, 0174 and 0237]) configured to control the robot (see Figs. 1-2), wherein the controller (see abs. and pars. [0017, 0139, 0174 and 0237]) is further configured to increase a temperature (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of a first part of the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Buehler into the intended end result, thereby improving the robot and operation as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Buehler teaches wherein the controller (see abs. and pars. [0017, 0139, 0174 and 0237]) increases the temperature (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of the first part when a strength value of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) measured during the scooping 

As per claim 3, Buehler further comprising a sensor configured to measure an external force value (see par. [0321], particularly such force doesn’t exclude external force) applied to the robot (see Figs. 1-2) to measure the strength value of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter), wherein the controller (see abs. and pars. [0017, 0139, 0174 and 0237]) determines whether the strength value of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) exceeds the threshold strength value by determining whether the external force value (see par. [0321], particularly such force doesn’t exclude external force) applied to the robot (see Figs. 1-2) during the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) exceeds a threshold external force value (see par. [0321], particularly such force doesn’t exclude external force).

As per claim 4, Buehler teaches wherein the controller (see abs. and pars. [0017, 0139, 0174 and 0237]) is further configured to: stop the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) when the strength value of the matter (see pars. [0003, 0004 and 0007-0021], 

As per claim 5, Buehler teaches wherein the controller (see abs. and pars. [0017, 0139, 0174 and 0237]) is further configured to increase a temperature (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of a second part of the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) when the robot (see Figs. 1-2) performs a release operation (see par. [0256]) of moving the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) within the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) to a serving container (see pars. [0134, 0139, 0360-0362], particularly serving dishes).



As per claim 7, Buehler further comprising a sensor configured to measure an external force value (see par. [0321], particularly such force doesn’t exclude external force) applied to the robot (see Figs. 1-2), wherein the controller (see abs. and pars. [0017, 0139, 0174 and 0237]) is further configured to determine whether or not the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) is present within the second part by comparing the external force value (see par. [0321], particularly such force doesn’t exclude external force) applied to the robot (see Figs. 1-2) with a reference external force value (see par. [0321], particularly such force doesn’t exclude external force) during the release operation (see par. [0256]).



As per claim 9, Buehler teaches wherein the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) further includes a thermoelectric element disposed adjacent to the first part and the second part, wherein the robot (see Figs. 1-2) further includes a power supplier supplying a power source, and wherein the controller (see abs. and pars. [0017, 0139, 0174 and 0237]) is further configured to: control the power supplier to supply a first voltage (see par. [0277], particularly voltages stands for first, second and Nth, voltage) to the thermoelectric element when the robot (see Figs. 1-2) performs the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]), and control the power supplier to supply a second voltage (see par. [0277], particularly voltages stands for first, second and Nth, voltage) to the thermoelectric element when the robot (see Figs. 1-2) performs the release operation (see par. [0256]), the second voltage (see par. [0277], particularly voltages stands for first, second and Nth, voltage) being applied in direction 

As per claim 10, Buehler teaches wherein the controller (see abs. and pars. [0017, 0139, 0174 and 0237]) is further configured to: control the robot (see Figs. 1-2) to perform the release operation (see par. [0256]) when an amount of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) within the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) is equal to or greater than a reference amount after the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) is performed, and control the robot (see Figs. 1-2) to re-perform the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) when the amount of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) within the scoop is less than the reference amount (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]).

As per claim 11, Buehler teaches a method of operating a robot (see Figs. 1-2) including a manipulator (see par. [0003]) and a scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) for receiving matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) therein, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Buehler into the intended end result, thereby improving the robot and operation as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 12, Buehler teaches wherein the increasing of the temperature (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of the first part includes: increasing the temperature (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of the first part when a strength value of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) measured during the scooping operation exceeds a threshold strength value (see pars. [0014, 0131, 0135, 0358, 0361, 0364, 0363-0368 and 0246]).

As per claim 13, Buehler teaches wherein the increasing of the temperature (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of the first part further includes: measuring an external force value (see par. [0321], particularly such force doesn’t exclude external force) applied to the robot (see Figs. 1-2) during the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]); and determining whether the strength value of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) exceeds the threshold strength value by determining whether the external force value (see par. [0321], 

As per claim 14, Buehler further comprising: stopping the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) when the strength value of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) measured during the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) exceeds the threshold strength value; and restarting the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) when the strength value of the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) measured during the scooping operation becomes less than the threshold strength value (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]).

As per claim 15, Buehler further comprising: moving the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) to around a serving container (see pars. [0134, 0139, 0360-0362], particularly serving dishes) after the scooping operation (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]); performing a release operation (see par. [0256]) of placing the 

As per claim 16, Buehler further comprising: decreasing the temperature of the second part (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) when the robot (see Figs. 1-2) performs a moving operation of moving the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]).

As per claim 17, Buehler teaches wherein the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) further includes a thermoelectric element disposed adjacent to the first part and the second part, the increasing of the temperature (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of the first part includes supplying a first voltage (see par. [0277], particularly voltages stands for first, second and Nth, 

As per claim 18, Buehler teaches a scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) for receiving matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter), the scoop (see pars. [0014, 0131, 0135, 0358, 0361, 0364 and 0363-0368]) comprising: a first part through which the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) passes; a second part in which the matter (see pars. [0003, 0004 and 0007-0021], wherein food has been taken as matter) having passed the first part is received; a temperature adjusting element (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) disposed adjacent to the first part and the second part, temperature (see pars. [0172 and 0410], wherein evidence of temperature increased has shown) of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Buehler into the intended end result, thereby improving the robot and operation as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 19, Buehler teaches wherein the first part is disposed along an upper circumferential edge of the second part, and the temperature adjusting element is disposed along an outer circumference of the first part (see pars. [0172 and 0410], wherein evidence of temperature increased has shown).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20210107156 is directed to “Robot including manipulator for moving a tool”;
US-20210080308 is directed to “Robot and method for calculating level of liquid in the liquid container”;
US-20200086498 is directed to “Voice modification to robot motion plans”
US-20200039083 is directed to “Robot and method for calculating level of liquid in the liquid container”;
GB 2541217 is directed to “Combination spoon and spatula kitchen utensil”;
Amagai et al., is directed to “Implementation of dynamic manipulation with visual feedback and its application to pick and place task”;
Lliu et al., is directed to “Handling Uncertainty due to the Delay Between Complex Sensing and Manipulation in an Industrial Workcell”;
Liang et al., is directed to “Using dVRK teleoperation to facilitate deep learning of automation tasks for an industrial robot”;
Rusakov et al., is directed to “Simple concurrency for robotics with the Roboscoop framework”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B